Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 1 of 20 Page ID #8




                         EXHIBIT A
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 2 of 20 Page ID #9
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 3 of 20 Page ID #10
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 4 of 20 Page ID #11
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 5 of 20 Page ID #12
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 6 of 20 Page ID #13
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 7 of 20 Page ID #14
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 8 of 20 Page ID #15
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 9 of 20 Page ID #16
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 10 of 20 Page ID #17
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 11 of 20 Page ID #18
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 12 of 20 Page ID #19
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 13 of 20 Page ID #20
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 14 of 20 Page ID #21
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 15 of 20 Page ID #22
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 16 of 20 Page ID #23
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 17 of 20 Page ID #24
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 18 of 20 Page ID #25
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 19 of 20 Page ID #26
Case 3:21-cv-00189 Document 1-1 Filed 02/18/21 Page 20 of 20 Page ID #27
